                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


SUSAN CRANDALL,                                2:18-CV-12323-TGB

                  Plaintiff,

                                         ORDER ADOPTING REPORT
      vs.                                 AND RECOMMENDATION,
                                             REVERSING AND
SOCIAL SECURITY                            REMANDING THE CASE
COMMISSIONER,                              PURSUANT TO 42 U.S.C.
                                                 § 405(g)
                  Defendant.



     This matter is before the Court on Magistrate Judge Patricia T.

Morris’ June 19, 2019 Report and Recommendation (ECF No. 15),

recommending granting Plaintiff’s Motion for Summary Judgment (ECF

No. 10), denying Defendant’s Motion for Summary Judgment (ECF No.

11) and reversing and remanding the case for further proceedings.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to

the report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of June

19, 2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge Morris’

Report and Recommendation of June 19, 2019 is ACCEPTED and

ADOPTED. It is FURTHER ORDERED that Plaintiff’s Motion for

Summary Judgment (ECF No. 10) is GRANTED, Defendant’s Motion for

Summary Judgment (ECF No. 11) is DENIED, and the case is

REVERSED AND REMANDED under sentence four of 42 U.S.C.

§ 405(g) for further proceedings.

     SO ORDERED.

     DATED: July 18, 2019.

                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge
